 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JON JON CONWAY APPLEGATE,                           No. 2:18-cv-00581 JAM CKD
12                       Plaintiff,
13           v.                                           ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”).

21          On November 20, 2019, the magistrate judge filed findings and recommendations herein

22   which contained notice to the parties that any objections to the findings and recommendations

23   were to be filed within fourteen days. That period passed with neither party filing objections.

24   The court has reviewed the file and finds the findings and recommendations to be supported by

25   the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                          1
 1         Accordingly, IT IS HEREBY ORDRED that:

 2         1. The November 20, 2019 findings and recommendations are adopted in full;

 3         2. Plaintiff’s motion for summary judgment (ECF No. 19) is denied;

 4         3. The Commissioner’s cross-motion for summary judgment (ECF No. 22) is granted;

 5   and

 6         4. Judgment is entered for the Commissioner.

 7
     DATED: January 15, 2020
 8
                                              /s/ John A. Mendez____________            _____
 9

10                                            UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
